In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (La Marca, J), dated June 25, 2003, as directed that the former marital premises be appraised as of March 1, 2002, and that such appraisal be the basis for the computation of the amount to be paid by the defendant for the purchase of the plaintiffs interest in the premises.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the particular circumstances of this case, the Supreme Court providently exercised its discretion in directing that the former marital residence be appraised as of March 1, 2002.
However, we do not agree with the wife’s argument that the husband’s appeal was frivolous warranting the imposition of sanctions (see 22 NYCRR 130-1.1 [c]; Belsky v Belsky, 175 AD2d 900 [1991]). Prudenti, P.J., Ritter, Altman and Cozier, JJ., concur.